Memorandum by the Court.
Appeal from an order of the Supreme Court at Special Term, entered July 23, 1969 in Ulster County, which granted a motion to vacate a default judgment and to restore the action to the calendar. Under the circumstances appearing and in view of the showing of merit, excuse and absence of willfulness, there is no reason to disturb Special Term’s discretion. It would seem that the action should take its original position on the calendar and that the parties should be prepared to proceed when it is reached for trial. Order affirmed, with costs. Herlihy, P. J., Stanley, Jr., Greenblott, Cooke and Sweeney, JJ., concur in memorandum by the court.